DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1 and 10 recite a method comprising:
re-exposing the individual to a selected portion of visual content;
receiving feedback from the individual regarding at least one subject of the selected portion of the visual content while re-exposing the individual to the selected portion of the visual content; and
assessing accuracy of the feedback as a function of the metadata to metricize the accuracy of the feedback to provide metricized accuracy of the feedback. 
The limitations of exposing an individual to content, receiving feedback, and assessing accuracy of the feedback, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting a “control circuit,” performs the claimed steps, and re-exposing is performed via an “end user interface” nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “control circuit” language, “receiving” and “assess” in the context of these claims encompasses a user manually receiving feedback from the individual such as by observing the individual, and performing a mental evaluation of the feedback. Similarly, the limitation of an “re-exposing”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. a user interface). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, as noted above the claims recite using a control circuit to perform the claimed steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic control circuit performing generic computer functions of receiving and analyzing information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims further recite the limitations of “accessing a record of experiential visual content to which an individual was previously exposed during a corresponding given episode” and “formulating metadata regarding the record of experiential visual content as a function, at least in part, of artificial intelligence”. These limitations of accessing a record of content and formulating metadata constitute no more than insignificant extra-solution activity in the form of pre-solution data gathering. See MPEP 2106.05(g). Furthermore, the recitation of “as a function, at least in part, of artificial intelligence” only serves to generally link the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). The claims are directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a control circuit to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the accessing and automatically formulating steps constitute pre-solution data gathering activity, and the use of artificial intelligence only serves to generally link the exception to the area of artificial intelligence. See MPEP 2106.05(g), (h). The claims are not patent eligible.
Dependent claims 2-9 and 11-18 recite the same abstract idea as in their respective parent claims and do not recite additional limitations sufficient to direct the claimed invention to significantly more. Receiving feedback via an artificial intelligence dialog in claims 3 and 12 only serves to generally link the exception to the area of artificial intelligence. Performing the invention utilizing audio content as in claims 4-6 and 13-15 does not direct the claims to patentable subject matter for the reasons outlined in claims 1 and 10 with respect to visual content. Claims 2, 7-9, 11 and 16-18 only recite further abstract aspects of the data analysis which being performed by the generic control circuit, and therefore are also drawn to an abstract idea without significantly more.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 2, 4-11 and 13-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karkanias et al. (US 2008/0138783 A1) in view of Buschke (US 2003/0181793 A1).
Regarding claims 1, 2, 10 and 11, Karkanias discloses a method (as per claim 1) and apparatus (as per claim 10) for use with an individual who faces long term memory challenges, the method comprising: by a control circuit:
accessing a record of experiential visual content (e.g. captured image sequence) to which the individual was previously exposed during a corresponding given episode; and automatically formulating metadata (see Par. 42) regarding the record of experiential visual content (Par’s. 42, 58) as a function, at least in part, of artificial intelligence (Par’s. 28, 63-64);
re-exposing the individual, via an end user interface that operably couples to the control circuit, to a selected portion of the visual content (Par’s. 61-62); and
receiving feedback from the individual regarding at least one subject of the selected portion of the visual content while re-exposing the individual to the selected portion of the visual content (Par. 61 – re-exposure performed “in the course of memory training”); and assessing accuracy of the feedback as a function of the metadata (Par’s. 58-59) (as per claims 1 and 10).
Karkanias as noted above discloses evaluating an individual’s long-term memory by providing questions/a quiz to the user regarding captured events (Par. 59). Karkanias may not explicitly disclose accessing accuracy “to metricize the accuracy of the feedback to provide metricized accuracy of the feedback” (as per claims 1 and 10), and evaluating the individual’s long term memory as a function, at least in part, of the metricized accuracy of the feedback (as per claims 2 and 11) (i.e. Karkanias may not disclose developing metrics regarding correct/incorrect answers). However, Buschke discloses that the concept and advantages of metricizing accuracy of feedback from a user in episodic memory assessment was well known to those of ordinary skill in the art before the effective filing date of the invention (e.g. correct recall speed – see abstract, Par. 38). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Karkanias by metricizing the answers received from the user, as taught by Buschke to obtain predictable results of facilitating comparison of user performance with reference values (as suggested by Buschke, Par. 38). 
	
Regarding claims 4, 6-9, 13 and 15-18, Karkanias further discloses 
	accessing a record of experiential audio content to which the individual was previously exposed during a corresponding given episode (Par. 33); automatically formulating metadata regarding the record of experiential audio content as a function, at least in part, of artificial intelligence; and re-exposing the individual, via an end user interface that operably couples to the control circuit, to a selected portion of the audio content (Par. 77) (as per claims 4 and 13),	
	the selected portion of the visual content and the selected portion of the audio content are re-exposed to the individual, at least in part, in synchronicity with each other (Par. 33) (as per claims 6 and 15)
	formulating metadata regarding the record of experiential visual content comprises, at least in part and for experiential visual content that is not linked to a calendar event for the individual, content mining of the experiential visual content (Par’s. 42, 58) (as per claims 7 and 16),
	recognizing content semantics corresponding to the experiential visual content (Par. 42) (as per claims 8 and 17), and 
	the content semantics include a type of event depicted in the experiential visual content (Par. 42, 56) (as per claims 9 and 18). 
	
Regarding claims 5 and 14, as noted above Karkanias discloses receiving feedback regarding portions of the visual content, and re-exposing the individual to audio content recorded along with the visual content. To the extent that Karkanias does not explicitly disclose receiving feedback regarding at least one subject of the audio content, such a modification would have been obvious, since it would have involved applying a known technique (re-exposure to experiential audio content as in Karkanias Par. 33) to a known method (quizzing a person regarding experiential content as in Karkanias Par. 58) to yield predictable results. 

6.	Claims 3 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karkanias et al. (US 2008/0138783 A1) in view of Buschke (US 2003/0181793 A1), and further in view of Redlich (US 2008/0124690 A1).
Regarding claims 3 and 12, the combination of Karkanias and Buschke does not appear to disclose receiving feedback from the individual comprises receiving feedback from the individual, at least in part, via an artificial intelligence dialog. However, Redlich discloses a training system which interacts and receives feedback from an individual utilizing artificial intelligence dialog (see Par. 23). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Karkanias and Buschke by receiving the feedback via artificial intelligence dialog, as taught by Redlich. Such a modification would involve combining prior art elements according to known methods to yield predictable results. 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Simon et al. (US Patent No. 7,294,107 B2) discloses a standardized medical cognitive assessment tool. Lee et al. (US 2015/0169659 A1) discloses a method and system for generating user lifelog. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715